Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered March 28, 1977, convicting him of possession of weapons, etc., as a felony, upon a jury verdict, and imposing sentence. Judgment affirmed. The failure of the District Attorney to comply with CPL 200.60, under the facts of this case, did not prejudice the defendant. We have considered the other points raised by defendant and find them to be without merit. Martuscello, J. P., Latham, Shapiro and O’Connor, JJ., concur.